Citation Nr: 0404777	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  00-06 937	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for generalized 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active duty in the United States Navy from 
October 1965 to July 1969.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from March 1999 and 
June 1999 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that, in part, denied the appellant's claims of 
entitlement to service connection for a right shoulder 
disorder, a back disorder and generalized osteoarthritis.

In July 2003, a Board hearing was held in Washington D.C. 
before the undersigned, who is the Board Member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of that hearing has been associated with the 
claims file.  

The appellant submitted additional medical evidence 
concerning his service connection claims at his July 2003 
Board hearing.  He also provided a written waiver of review 
of that evidence by the agency of original jurisdiction and 
therefore referral to the RO of evidence received directly by 
the Board is not required.  38 C.F.R. § 20.1304.  In any 
case, since the matter is being remanded, the RO will 
nevertheless have the opportunity to consider the evidence 
submitted to the Board by the appellant in July 2003.

The June 1999 rating decision also denied the appellant's 
claim of entitlement to an increased evaluation for a 
service-connected right fifth finger disability.  The 
appellant was notified of this rating decision in June 1999, 
and he submitted a Notice of Disagreement (NOD) in November 
1999.  A Statement of the Case (SOC) was issued in December 
1999.  The appellant submitted a VA Form 9 in March 2000, but 
he limited his appeal to the three issues listed above.  
Because the appellant did not complete the procedural steps 
necessary for an appeal on the right fifth finger increased 
evaluation issue, the Board has not included that issue in 
its appellate review.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

In view of the account given by the appellant of events that 
happened in service and of the medical treatment that 
followed, the Board will ask for the RO to attempt to develop 
the record further as will be explained below.  Regardless of 
whether additional records are obtained, the appellant should 
also be afforded a VA examination to determine if any 
diagnosed right shoulder, back or generalized arthritis 
disability is linked to his period of active military duty in 
any way.

The appellant testified at his July 2003 Board hearing that 
he was treated at the Martinsburg, West Virginia VA shortly 
after he was discharged from service.  Review of the medical 
evidence of record reveals that the only medical record from 
that facility and that time period is a discharge summary for 
a hospitalization that occurred in September and October of 
1973.  The RO should obtain all the records from that 
hospitalization and search for outpatient records as well.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  However, it is the 
RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. §§ 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) and any other 
applicable legal precedent is completed.  
In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate each of his claims 
and of what part of such evidence he 
should obtain and what part the RO will 
yet attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claims on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for any 
right shoulder or back disorder or 
arthritis since 1969, not already 
provided.  After obtaining the 
appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal.  
In particular, the records from treatment 
at the Martinsburg VAMC from 1969 through 
the 1970s, including all records from the 
September 20, 1973 to October 4, 1973 
hospitalization, should be obtained.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  After the above development is 
completed, the RO should arrange to have 
the appellant examined in order to 
determine the nature, onset date and 
etiology of any right shoulder disorder, 
low back disorder and generalized 
osteoarthritis.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  (The 
opinion requested below should be obtained 
even if the appellant does not report for 
the examination.)

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis and 
etiology of any arthritis, any right 
shoulder disorder, and any low back 
disorder found.  All necessary tests and 
studies should be conducted.  

The examiner should offer an opinion as to 
the etiology and onset date of any 
diagnosed generalized arthritis, right 
shoulder disorder and low back disorder.  
In particular, the examiner should offer 
an opinion as to whether it is at least as 
likely as not that each of the appellant's 
diagnosed conditions is attributable to 
any disease or incident suffered during 
his active military service from October 
1965 to July 1969.  

4.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

5.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the appellant's claims.  If 
any benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, 
and 38 U.S.C. § 7112).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

